In the Supreme Court of Georgia



                                    Decided:    November 3, 2014


        S14Y1502. IN THE MATTER OF HENRY T. SWANN, III.

      PER CURIAM.

      In June 2013, attorney Henry T. Swann, III (State Bar No. 693888) was

disbarred in Florida for egregious misconduct that spanned several years and

involved 26 violations of the Rules Regulating the Florida Bar. See Florida Bar

v. Swann, 116 S3d 1225 (Fla. 2013). Following his disbarment in Florida, the

State Bar of Georgia served Swann with notice of reciprocal discipline, see Ga.

R. Prof. Conduct 9.4 (b), a notice to which Swann failed to respond or object.

The Review Panel reviewed the record and found no circumstance that would

suggest anything other than substantially similar discipline for Swann in

Georgia. See Ga. R. Prof. Conduct 9.4 (b) (3). Accordingly, the Review Panel

recommended that Swann be disbarred in Georgia. Upon our own review of the

record, we agree with the Review Panel that disbarment is warranted. For that

reason, we hereby order that the name of Henry T. Swann, III be removed from

the rolls of persons entitled to practice law in the State of Georgia. Swann is
reminded of his duties under Bar Rule 4-219 (c).

     Disbarred. All the Justices concur.




                                     2